Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION


Election/Restriction
   The Examiner acknowledges receipt of Applicant’s response to the species election requirement filed on February 23, 2021.  Applicant elected “to improve the resistance to wash-off by rain of an agrochemical active ingredient” (claim 7) as the intended use species with traverse and requests reconsideration.	 Applicant traversed on the grounds that the Examiner has not shown a requisite search burden and that only eight claims are currently pending, of which only one claim (claim 1) is independent.  However, the Examiner is not persuaded by Applicant's arguments because the species are independent or distinct because due to significant variation in the claimed species, a comprehensive search of any one species would not necessary be a coextensive search for any one or more of the other species. 

For these reasons, the restriction requirement is maintained and hereby expressly made final. Please note that after a final requirement for restriction, the Applicants, in addition to making any response due on the remainder of the action, may petition the Commissioner to review the requirement.  Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal.  A petition will not be considered if reconsideration of the requirement was not requested.  (See § 1.181.).
Status of Claims
	Claims 1-8 are pending in the application. Claims 3-5,7, and 8 are withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a as being drawn to a nonelected invention, there being no allowable generic or linking claim.   Thus, claims 1, 2 and 6 have been examined to the extent they read on the elected subject matter of record.
Priority
     Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e), 119(a-d), or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application, filed 11/20/2018 is a national stage entry of PCT/EP2017/061973 with an international filing date of 05/18/2017 and claims foreign priority to EP16171325.0, filed 05/25/2016.



Information Disclosure Statement
The two (2) information disclosure statement (IDS) submitted up to date were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith. 


Claim Rejections - 35 USC §103 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 2 and 6 are rejected under 35 USC 103 as being obvious over Schindler et al. (US Patent 6,436,421 B1).


Applicant’s Invention

   Applicant claims an agrochemical composition comprising a) an aqueous dispersion of at least one agrochemical active compound, which is solid at room temperature, b) an emulsion polymer system comprising I) stabilizer polymer; and II) core-stabilizer copolymer, wherein the I) stabilizer polymer comprises acid based and hydrophobe monomers having a weight/number ratio of said acid to hydrophobe of 10-90:90-10, a Tg in the range from 30°C to 300°C, and a molecular weight less than 100,000; and the II) core polymer having a Tg in the range from -1000C to 10°C, and c) one or more additives selected from the group consisting of non-ionic or anionic surfactants or dispersing aids, d) one or more rheological modifiers, and e) one or more other formulants.


Determination of the scope and the content of the prior art
(MPEP 2141.01)

    Schindler et al. teach pesticide compositions comprising a pesticide and 
a redispersible polymer and to a method for controlling agricultural pests by 
applying to the pest or the locus of the pest a pesticide composition 
comprising a pesticide and a redispersible polymer (abstract).  Schlinder et al. teach that the redispersible polymers overcome many of the problems associated with the use 
improved resistance to wash-off by rain (see column 1, line 59 bridging to column 2, lines 1-4, limitation of instant claim 6).   Specifically, the invention provides a pesticide composition, comprising: (a) one or more pesticides; and (b) one or more redispersible polymers comprising: (1) one or more water insoluble polymers prepared in emulsion; and (2) one or more water soluble polymers (column 2, lines 5-11).  One embodiment of the invention provides a wettable powder, a dust, or dispersible granule pesticide formulation comprising one or more pesticides and one or more redispersible polymers wherein the formulation is prepared by a process comprising the steps of: a) combining a dispersion of the pesticide in water with one or more water insoluble polymers formed in emulsion and one or more water soluble polymers and b) drying the combination (column 6, lines 9-17).  The water insoluble polymers are selected from one or more homopolymers and copolymers independently comprising polymer units derived from: (1) one or more acrylic ester monomers; acrylamide or substituted acrylamides; styrene or substituted styrenes; butadiene; vinyl acetate or other vinyl esters; vinyl monomers such as vinyl chloride, vinylidene chloride, N-vinyl pyrolidone; acrylonitrile, and methacrylonitrile wherein the water insoluble polymer has a glass transition temperature between 0 and 60 degrees Celsius , preferably between 0 and 40 degrees Celsius and (2) ethylene and vinyl esters wherein the water insoluble polymer has a glass transition temperature between -20 and 40 degrees  copolymers comprising units derived from one or more of polyvinyl alcohol, methyl methacrylate, and methacrylic acid, polyvinyl alcohol or partially hydrolyzed copolymers of vinyl esters, for example, vinyl acetate, are preferred non-ionic polymers (column 3, line 62 bridging to column 4, lines 1-3,stabilizer polymer of the instant claims).  Surfactants that may be employed in combination with redispersible polymers include one or more of various nonionic, anionic, and amphoteric surfactants (column 4, lines 15-18).  Examples of pesticides which can be combined in the compositions of the invention include pyridaben and triflumuron (see columns 5-7, agrochemical compound which is solid at room temperature limitation of instant claim 1). Although the use of redispersible polymers reduces the need for other adjuvants, Schinler et al. teach that it may be desirable to include additional adjuvants in the spray tank wherein such adjuvants include surfactants, dispersants, spreaders, stickers, antifoam agents, emulsifiers (column 7, lines 36-47, other formulants, rheological modifiers  and penetration promoters of the instant claims 1 and 2).


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)

    The difference between the invention of the instant application and that of Schindler et al. is that Schindler et al.  do not expressly teach that least one agrochemical active compound is solid at room temperature and that the one of the polymers (i.e., stabilizer polymer) comprises acid based and hydrophobe monomers having a weight/number ratio of said acid to hydrophobe of 10-90:90-10, a Tg in the range from 30°C to 300°C, and a molecular weight less than 100,000 (limitation of instant claim 1).  However, Schindler et al. do teach examples of pesticides which can be combined in the compositions of the invention include pyridaben and triflumuron which are both disclosed in the instant specification and the use of  polymers and copolymers comprising units derived from one or more of polyvinyl alcohol, methyl methacrylate, and methacrylic acid, polyvinyl alcohol or partially hydrolyzed copolymers of vinyl esters, for example, vinyl acetate, are preferred non-ionic polymers which are also disclosed in the specification as examples to the claimed stabilizer polymer.   A composition that consists of the same components will possess the same properties and therefore lead to identical, desired results. Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990).


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


The disclosure of both the instant claims and Schindler et al.  is directed to an agrochemical composition comprising a) an aqueous dispersion of at least one agrochemical active compound and b) an emulsion polymer system. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the teaching of Schindler et al.  to arrive at the claimed agrochemical composition.  From the teaching of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).




Conclusion
No claims are allowed.

The prior art made of record
The following document is pertinent to the claimed invention although it has not been cited. 
Amrhein et al. (US PG Publication 2008/0213326 A1)



Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617



/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617